Citation Nr: 1732198	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-08 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for residuals of traumatic brain injury (TBI).

2.  Entitlement to a total disability rating by reason of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was remanded by the Board in December 2014 for additional development.  The matter has been returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, review of the record since the December 2014 remand does not reflect substantial compliance with the directives of that remand.  A remand confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the claims on appeal must again be remanded to the AOJ in order to ensure substantial compliance with the December 2014 remand.

In its December 2014 remand, the Board instructed the AOJ to, in pertinent part, obtain all outstanding treatment records from the VA Medical Center (VAMC) in Miami, Florida.  The record shows, however, that the developmental actions taken by the AOJ have not fully complied with the remand directives.  

In that regard, the Board notes that the Veteran submitted a signed Authorization for Release of Information to permit the AOJ to obtain his records regarding ongoing treatment at the Miami VAMC.  The record, however, does not reflect an adequate attempt to obtain the Veteran's treatment records.  Rather, the AOJ appears to have sought to obtain the Veteran's VA treatment records through the Private Medical Records Retrieval Center (PMR), which is not the appropriate source for this information.  

In its December 2014 remand, the Board also directed VA to schedule the Veteran for a new VA examination to determine the nature and severity of the Veteran's service-connected TBI.  In February 2017, a VA examiner conducted an examination and provided an opinion.  However, given that the ongoing treatment records were not associated with the claims file, the examiner likely did not have all the relevant evidence when the examiner offered the opinion.  It is not clear whether the ongoing VA treatment records would change the examiners opinion, but given that the examiner did not consider them, the Board finds that an addendum opinion reflecting consideration of the additional medical records is necessary.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that the Secretary must ensure that any medical opinion is "based on sufficient facts and data" (quoting Nieves-Rodriguez, 22 Vet. App. at 302)).  Therefore, a remand is necessary for VA to fulfill its duty to assist.

Additionally, the Board notes that the Veteran's claim for TDIU is inextricably intertwined with the issue of entitlement to an increased evaluation for residuals of TBI.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding issues are inextricably intertwined when a decision on one issue would have a significant impact on a veteran's claim for the second issue).  As such, the Board finds that remand will promote judicial economy and fairness to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain all outstanding VA medical records related to the Veteran's TBI from the VAMC in Miami, Florida, dated from December 2009 to the present. 

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

2.  Thereafter, arrange for the February 2017 VA TBI examiner, if available, to prepare an addendum opinion, and if necessary, conduct a new examination of the Veteran, with respect to the nature and severity of the Veteran's service-connected residuals of TBI.  The examiner should, to the extent possible, report the extent of the Veteran's disability in accordance with VA rating criteria.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




